ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE
Comes now Richard C. Brunt and tenders to this Court his Affidavit of Resignation from the Bar of this State.
And this Court, being duly advised, now finds that the Respondent is a member of the Bar of this State who has heretofore been suspended from the practice of law for a period of ninety (90) days beginning August 1, 1983. We find further that the Affidavit of Resignation meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Richard C. Brunt is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is also ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 283, Section 4, in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, in light of Respondent's resignation, this cause is hereby dismissed as moot.
The Clerk of this Court is directed to forward a copy of this Order to the parties of this action and to their attorneys.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.